Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “creates a pressurized fluid flow that is directed to the mouth or teeth of a user” is believed to be in error for -creates a pressurized fluid flow that is configured to be directed to the mouth or teeth of a user-.  Appropriate correction is required.
Claim 3 objected to because of the following informalities:  “with one end having an integral elastic zone at one end thereof” is believed to be in error for -with one end having an integral elastic zone-.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murov et al. (3,214,775).
Murov discloses with respect to claim 1, a faucet to oral liquid flossing system comprising a hose 13 with a nozzle 150/11 or 150/110 at a first end (see figs. 1-3) and a deformable band 17 at the other end (see fig. 1, col. 3, ll. 4-6, “resiliently expandable material”), the deformable band 17 configured to place the nozzle in fluid communication with a faucet via the holes (see fig. 1), wherein the hose is removably attachable to the faucet (see fig. 1, col. 3, ll. 4-6, such that it is slipped over the faucet and is of a resiliently expandable material, therefore, it is removable, such that it can be expanded to removed) and wherein the nozzle creates a pressurized fluid flow that is directed to the mouth or teeth of a user (see fig, 1, 7, col. 1, ll. 51-55, col. 4, ll. 24-37, col. 5, ll. 59-75, claim 1).
Murov further teaches with respect to claim 2, wherein the deformable band is able to self-restrict (see fig. 1, col. 3, ll. 4-6, “resiliently expandable material”, therefore, is able to self-restrict).
Murov teaches with respect to claim 3, a faucet to oral liquid flossing system comprising a hose 13 with one end having an integral elastic zone 17 (see fig. 1, col. 3, ll. 4-6, “resiliently expandable material”) wherein the hose is used to direct a fluid to a nozzle (see fig. 1, detailed rejection of claim 1 above).
Murov teaches with respect to claim 4, a method of removing foreign material form a mouth comprising elastically attaching a nozzled hose 13 to a faucet (see fig. 1, col. 3, ll. 4-6, “resiliently expandable material”), starting a fluid flow from the faucet, allowing the fluid to exit the nozzle, directing the fluid to the mouth (col. 4, ll. 24-37) and stopping the fluid flow from the nozzle (such that value 138 on the nozzle stops the fluid flow, col. 4, ll. 1-6, 37-40).

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Syed (2016/0235508).
Syed discloses with respect to claim 1 a faucet to oral liquid flossing system comprising a hose 134 with a nozzle 110 at a first end (see fig. 3a, such that the nozzle includes outlet 142) and a deformable band 166/164 at the other end (see fig. 3a, par. 35 plastic and rubber which forms a tight and secure fit and “expandable u-shaped component”), the deformable band 164/166 configured to place the nozzle in fluid communication with a faucet via the hose (see fig. 3a, par. 35), wherein the hose is removably attachable to the faucet (see fig. 3a, par. 35) and wherein the nozzle creates a pressurized fluid flow that is directed to the mouth or teeth of a user (see fig. 3a, pars. 34-35
Syed further teaches with respect to claim 2, wherein the deformable band is able to self-restrict (see fig. 3a, par. 35 plastic and rubber which forms a tight and secure fit and “expandable u-shaped component”).
Syed teaches with respect to claim 3, a faucet to oral liquid flossing system comprising a hose 134 with one end having an integral elastic zone 164/166 ((see fig. 3a, par. 35 plastic and rubber which forms a tight and secure fit and “expandable u-shaped component”), wherein the hose is used to direct a fluid to a nozzle (see fig. 3a, detailed rejection of claim 1 above, par. 34).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Smith has been recited to teach a frictionally retained element 30 on a faucet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        6/13/2022